        Case 1:20-cv-07349-ALC-SDA Document 61 Filed 09/01/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
 JOSEPH PAGAN,
                                                                       Case No.: 1:20-cv-7349 (ALC) (SDA)
                                         Plaintiff,

                  -against-

C.I. LOBSTER CORP., JOSEPH MANDARINO,
RICHARD MANDARINO, and JOHN MANDARINO,

                                         Defendants.
-------------------------------------------------------------------X



              DEFENDANTS’ REPLY MEMORANDUM OF LAW
             IN FURTHER SUPPORT OF THEIR OBJECTIONS TO
   THE HON. STEWART D. AARON, U.S.M.J.’S JULY 16, 2021 OPINION & ORDER
             DENYING DEFENDANTS’ MOTION FOR AN ORDER
      DISQUALIFYING PLAINTIFF’S COUNSEL, AWARDING SANCTIONS,
         A CORRECTIVE NOTICE, AND AN EVIDENTIARY HEARING




 Dated: Lake Success, New York
        September 1, 2021
                                                          MILMAN LABUDA LAW GROUP PLLC
                                                          Emanuel Kataev, Esq.
                                                          3000 Marcus Avenue, Suite 3W8
                                                          Lake Success, NY 11042-1073
                                                          (516) 328-8899 (office)
                                                          (516) 303-1395 (direct dial)
                                                          (516) 328-0082 (facsimile)
                                                          emanuel@mllaborlaw.com

                                                          Attorneys for Defendants
       Case 1:20-cv-07349-ALC-SDA Document 61 Filed 09/01/21 Page 2 of 7




                                 PRELIMINARY STATEMENT

       The Ottinger Firm, P.C. (hereinafter the “Ottinger Firm”) provides no basis to deny

Defendants’ motion to set aside the Hon. Stewart D. Aaron, U.S.M.J.’s (hereinafter “Judge

Aaron”) July 16, 2021 Opinion & Order (hereinafter the “Order”).

       It argues, circularly, that no evidentiary hearing is necessary because the Ottinger Firm

never had any interactions with Laundel Booker (“Booker”) and Christopher Baca (“Baca”), two

(2) non-party employees employed by C.I. Lobster Corp. (hereinafter the “Corporate Defendant”

or the “Restaurant”). But this is not true.

       Booker and Baca were each bombarded with contact from the Ottinger Firm via repeated

text messages and phone calls (with accompanying voice messages) requesting that they each get

in contact with the Ottinger Firm without any explanation as to why they were being contacted.

Tellingly, Plaintiff Joseph Pagan’s (“Pagan” or “Plaintiff”) message to Booker offered a glimpse

as to the reason why the Ottinger Firm so suddenly and mysteriously began badgering Booker and

Baca. “Let’s get this money,” Pagan said to Booker; he will “put [Booker] on,” apparently

referring to this case. It does not take a rocket scientist to infer that the Ottinger Firm, who shortly

thereafter proceeded with contacting Booker, did so for the very purpose of soliciting him and

others, such as Baca, to join the lawsuit.

       In that regard, the Ottinger Firm’s argument that there were no express solicitations misses

the point: the repeated text messages and phone calls themselves constituted solicitations. This is

exactly why the New York Rules of Professional Conduct (“RPC”) prohibits unsolicited in-person

and telephonic contact by attorneys with anyone other than a close friend, relative, former client,

or existing client. Of course there is no writing or other evidence that contains any express

solicitation; the Ottinger Firm knows the law and sought to circumvent it!




                                                   1
       Case 1:20-cv-07349-ALC-SDA Document 61 Filed 09/01/21 Page 3 of 7




       Common sense must prevail. Because the Ottinger Firm provided no basis to deny the

relief requested – and because Plaintiff yet again glaringly offers no evidence in opposition to same

– Defendants respectfully submit that Judge Aaron’s Order must be set aside for abuse of

discretion, and grant Defendants’ original requested relief in the form of an evidentiary hearing as

well as a curative notice as set forth in Defendants’ underlying motion papers.

                                           ARGUMENT

                                           POINT ONE

                      AN EVIDENTIARY HEARING IS WARRANTED

       The Ottinger Firm does not set forth any reason why Judge Aaron’s Order is not clearly

erroneous or contrary to law. Instead, it sidesteps the relevant standard to determine whether the

Order should be set aside under Rule 72 of the Federal Rules of Civil Procedure (hereinafter

“Rules” or “Rule”) to focus on its argument that no evidentiary hearing is necessary to determine

the true purpose behind its unsolicited and repeated contact with two (2) non-party employees of

the Restaurant who were never disclosed by Plaintiff in his Rule 26 disclosures as witnesses.

       In so arguing, the Ottinger Firm relies on the fact that its attorneys did not actually converse

with Booker nor Baca despite the fact it nonetheless engaged in prohibited telephonic contact with

them. This argument is unavailing, as there is enough evidence in the record to infer that the

Ottinger Firm contacted Booker and Baca for the sole purpose of soliciting them to join this

lawsuit. Indeed, Pagan himself first reached out to Booker by effectively stating that there was

money to be made by him being “put on” the case. Immediately thereafter, the Ottinger Firm

commenced a campaign of contact via text messages, phone calls, and voice messages requesting

a call back without explaining the nature or purpose of the contact. The Ottinger Firm engaged

in the same conduct with Baca, and undoubtedly with others that Defendants are unaware of.




                                                  2
       Case 1:20-cv-07349-ALC-SDA Document 61 Filed 09/01/21 Page 4 of 7




        The logical inference to be made here is an easy two-step process (i.e., the Ottinger Firm

contacted Booker and Baca to “put [them] on,” as Pagan told them he could), and hardly constitutes

the fatal leap in logic Plaintiff argues it to be.

        The Ottinger Firm also argues that the Plaintiff himself was not required to provide any

evidence in opposition to Defendants’ motion because Defendants carry a high burden on a

disqualification motion. However, separate from their disqualification bid, Defendants sought

additional forms of relief which do not carry the same high burden of proof: namely, (i) a monetary

penalty; (ii) attorneys’ fees related to Defendants’ motion; (iii) an Order finding that the Ottinger

Firm is not to collect any fees for the work performed in soliciting any opt-in plaintiffs together

with any work that is fruit of the poisonous tree; (iv) the issuance of a corrective notice to all

employees of the Restaurant that the Ottinger Firm improperly contacted them, that it is not

permissible for the Ottinger Firm to contact them, and that any attempts to contact them should be

reported directly to the Court; (v) an evidentiary hearing to the extent one is necessary to

conclusively establish the Ottinger Firm’s unethical conduct in this case; and (vi) such other and

further relief as this honorable Court deems just, equitable, and proper.

        In that regard, it is crucial to note that Judge Aaron nevertheless held in the Order that

Defendants may ask Pagan at his deposition about the nature and purpose of the text message that

Pagan sent to Booker on March 29, 2021, and whether the message was sent at the behest of the

Ottinger Firm. See Order at 9 n. 8. This highlights the very reason an evidentiary hearing is

warranted, and is further supported by Plaintiff’s glaring absence in opposing both the underlying

and instant motions. To the extent that the Ottinger Firm directed Pagan to contact Booker, it

unquestionably violated Rule 7.3 of the RPC. This Court must therefore grant Defendants’ motion

and conduct an evidentiary hearing, assess Plaintiff’s demeanor, and rule on Defendants’ motion.




                                                     3
          Case 1:20-cv-07349-ALC-SDA Document 61 Filed 09/01/21 Page 5 of 7




                                              POINT TWO

PLAINTIFF’S DEFECTIVE, REFLEXIVE, & REACTIVE SANCTIONS BID MUST BE DENIED

          Plaintiff argues that Defendants should be sanctioned by this Court for availing themselves

   of review by this Court of Judge Aaron’s Order, review which is expressly authorized under Rule

   72. There is no authority permitting sanctions against a party for engaging in permitted motion

   practice. This is evident from Plaintiff’s lack of authority submitted in support of its defective bid

   for sanctions. Further, Plaintiff should have objected to Judge Aaron’s Order under Rule 72 if

   they wished to object to his holding denying sanctions. Because they failed to do so, Plaintiff’s

   bid for sanctions is dead on arrival. See Frank v. Johnson, 968 F.2d 298, 300 (2d Cir. 1992)

   (holding that failure to timely object under Rule 72 results in waiver of right to do so).

          Even if this Court were to consider Plaintiff’s defective cross-motion under its inherent

   power to do so (which it should not), Plaintiff’s request for sanctions is meritless and unsupported

   by the very case law and statutory authority he cites.

          Plaintiff first relies on Revson v. Cinque & Cinque, P.C., an inapposite and unavailing

   Second Circuit decision which actually reversed a district court’s decision to impose sanctions.

   There, the district court sanctioned an attorney for, inter alia, an attorney’s reference to a

   proctology examination vis-à-vis the underlying litigation. See 221 F.3d 71, 78 (2d Cir. 2000).

   Setting aside the fact that the Second Circuit reversed the district court’s decision, the facts here

   come nowhere near the level of acrimony the parties in Revson engaged in for the district court to

   impose sanctions. There are no allegations here that counsel for either party has made any

   statements that are “repugnant” or “inappropriate.” The sole basis for Plaintiff’s misguided cross-

   motion is that Defendants filed a motion permitted under Rule 72. This is not a basis for sanctions,

   and is unsupported by the Second Circuit’s decision in Revson.




                                                     4
       Case 1:20-cv-07349-ALC-SDA Document 61 Filed 09/01/21 Page 6 of 7




       The same holds true for Chambers v. NASCO, Inc. where the Supreme Court held that the

sanctioned party’s “entire course of conduct throughout the lawsuit evidenced bad faith and an

attempt to perpetrate a fraud on the court.” See 501 U.S. 32, 51 (1991). There are no allegations

of fraud here by Defendants, whose underlying motion is supported by admissible evidence such

as sworn declarations under penalty of perjury. As such, this case is similarly inapposite and

unavailing.

       Plaintiff then turns to the Court’s inherent powers under 28 U.S.C. § 1927, which requires

a finding that Defendants’ claims are entirely meritless and that Defendants acted for improper

purposes. Neither element can be satisfied here. First, Judge Aaron found that Defendants’ motion

was neither frivolous or sanctionable based on the evidence presented. Second, Defendants’

motion was and is submitted for the proper purpose of controlling the conduct of counsel and

parties in class actions, the authority for which a Court possesses even before a class is certified.

See O’Conner v. Agilant Sols., Inc., 444 F. Supp. 3d 593, 601 (S.D.N.Y. 2020).

       Finally, Defendants repeat their argument as set forth in the underlying motion, with regard

to the Ottinger Firm’s reference to Piccolo v. Top Shelf Prods., Inc., in which Saul Zabell

(“Zabell”) – the opposing attorney in Piccolo, and one who has frequently been sanctioned for his

conduct there and in other cases – was involved, Defendants respectfully submit that this Court

should not consider that case in the context of this motion, which is focused on the Ottinger Firm’s

conduct. Further, your undersigned respectfully submits that he was not an attorney of record in

that case, and that the plaintiff’s attorney there, among many other things, called the police on my

colleague and partner, Joseph M. Labuda, during a deposition because Mr. Labuda sought to

question a witness once Zabell completed his line of questioning at a deposition in that case.

       As a result, this Court should not give any weight to Plaintiff’s argument concerning same.




                                                 5
      Case 1:20-cv-07349-ALC-SDA Document 61 Filed 09/01/21 Page 7 of 7




       For these reasons, and because Plaintiff’s memorandum of law in opposition provides no

basis to deny Defendants’ motion to set aside the Order, Defendants respectfully submit that their

motion must be granted.

                                        CONCLUSION

       Based upon the foregoing, Defendant respectfully requests that the Court: (1) set aside

Judge Aaron’s Opinion & Order dated July 16, 2021, and (2) for such other and further relief as

this honorable Court deems just, equitable, and proper.

 Dated: Lake Success, New York
        September 1, 2021
                                                    MILMAN LABUDA LAW GROUP, PLLC

                                                    By: /s Emanuel Kataev, Esq.___________
                                                    Emanuel Kataev, Esq.
                                                    3000 Marcus Avenue, Suite 3W8
                                                    Lake Success, NY 11042-1073
                                                    (516) 328-8899 (office)
                                                    (516) 303-1395 (direct dial)
                                                    (516) 328-0082 (facsimile)
                                                    emanuel@mllaborlaw.com

                                                    Attorneys for Defendants




                                                6
